558 P.2d 509 (1977)
Gary H. RICHMOND, Appellant (Defendant below),
v.
STATE of Wyoming, Appellee (Plaintiff below).
No. 4544.
Supreme Court of Wyoming.
January 5, 1977.
For opinion see 554 P.2d 1217.

ORDER
The court having examined the petition for rehearing heretofore filed by appellant, and being fully advised,
IT IS ORDERED that the said petition be and the same is hereby denied.
Dated this 5th day of January, 1977.
               BY THE COURT:
               /s/ ______________
               RODNEY M. GUTHRIE,
               Chief Justice
Justices McCLINTOCK and ROSE concur in the denial of the rehearing on the basis that appellant has not shown any error in the proceedings or violation of his rights under the Fifth and Fourteenth Amendments to the Federal Constitution. However, they adhere to their position expressed in separate concurrences to the original opinion that it was improper for this court to deny appellant's claims of violation of federally guaranteed constitutional rights on the basis only that there had been no denial of rights guaranteed by the Wyoming Constitution.